Citation Nr: 1632338	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The Veteran was afforded a Board hearing, held by the undersigned, in July 2014.  He testified at a Decision Review Officer (DRO) hearing in April 2011.  Copies of the hearing transcripts have been associated with the record.

This case was most recently before the Board in September 2014 when service connection claims for bilateral hearing loss and tinnitus were granted; the Veteran's claim for entitlement to service connection for hepatitis C was remanded for further development.  The RO issued a supplemental statement of the case in May 2015 and the appeal is again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 BVA remand requested that a VA examination and medical opinion be obtained.  The Board specifically asked the examiner to provide an opinion as to "whether it is at least as likely as not that the Veteran's currently-diagnosed hepatitis C is related to his period of active service, to include air gun inoculations."  A May 2015 VA examination and opinion were obtained.  The VA examiner provided a negative etiological opinion.  Although she noted that drug use could not be ruled out as a possible etiology of his hepatitis C, she failed to adequately address whether the Veteran's hepatitis C is related to his air gun inoculations in service.  The Board finds that the rationale provided for the examiner's opinion is inadequate. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the Veteran should be accorded a pertinent VA addendum opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to a different examiner than the May 2015 examiner.  If the examiner determines that an examination is necessary, one should be scheduled. 

The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  For purposes of this opinion, the VA examiner should presume the Veteran was given air gun inoculations in service. 
 
The examiner should offer an opinion regarding the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently-diagnosed hepatitis C is related to his period of active service, to include air gun inoculation(s).

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


